Citation Nr: 1730616	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Attorney Robert W. Legg


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from November 1969 to September 1971.  He died in October 2007, and appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2016, at which time the Board remanded it for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record reflects that the Veteran died in October 2007.

2.  The death certificate lists the immediate cause of death as aspiration pneumonia and sepsis, and significant conditions contributing to death as colon carcinoma and pancytopenia.

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and tinnitus, evaluated as 10 percent disabling.  A total rating based on individual unemployability due to service-connected disabilities was also in effect.

4.  Resolving reasonable doubt in favor of the appellant, the Veteran's alcohol abuse was due to his PTSD, and it is as least as likely as not that his colon cancer was related to alcohol abuse. 
  

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154(a), 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The appellant, the Veteran's surviving spouse, is seeking service connection for the cause of the Veteran's death.  His death certificate shows that he died in October 2007 with the immediate cause of death identified as aspiration pneumonia and sepsis, and significant conditions contributing to death as colon carcinoma and pancytopenia.  At the time of his death, service connection was in effect for PTSD, evaluated as 70 percent disabling, and tinnitus, evaluated as 10 percent disabling.  A total rating based on individual unemployability due to service-connected disabilities was in effect beginning in September 2005.

A September 2001 VA discharge summary for VA inpatient treatment states that the Veteran began using drugs and alcohol in Vietnam and that he continued to use alcohol until 2000.  The Veteran said that he had used drugs and alcohol to cope with problems.  A June 2002 VA discharge summary from PTSD inpatient treatment included the diagnosis of alcohol dependence in remission.  The Veteran had a VA examination for PTSD in January 2006 at which he reported using drugs and alcohol until 1986.  A January 2006 report from a VA mental health treating provider indicates that the Veteran has a history of alcohol and cannabis abuse that started while he was in Vietnam.  He had several years of sobriety at that time.  The Veteran noted that he had self-medicating with substance use, and that maintaining sobriety had been much easier since he started treatment for PTSD and depression.  

VA treatment records indicate that in September 2005 the Veteran was diagnosed with colon cancer.  Private treatment records from October 2007 indicate that the Veteran was admitted to the intensive care unit after experiencing dyspnea, hypoxia, and disorientation.  He passed away the same day.  The final diagnosis was aspiration pneumonia, respiratory failure and cardiopulmonary arrest, etiology unclear, colon cancer, pancytopenia from chemotherapy, history of diarrhea, and small sacral decubitus ulcer.

In April 2016, a private registered nurse reviewed the record.  She noted that heavy alcohol use is a risk factor for colon cancer and that research shows a strong association between PTSD and substance abuse.  The registered nurse opined that the Veteran's service-connected PTSD more likely than not contributed to his alcohol use given the longstanding nature of his PTSD and medical literature regarding the cause and effect relationship between PTSD and alcohol and drug use.  In addition, she felt that it was at least as likely as not that the Veteran's alcohol abuse contributed to his colon cancer based on studies in the medical literature.

In March 2017, a VA examiner opined that it is less likely as not that the Veteran's colon cancer was due to or the result of PTSD and alcohol abuse.  It was noted that there is nothing in the medical literature that indicates a nexus between alcohol use and colon cancer.  In addition, there is nothing in the medical literature that shows a nexus between a mental health condition and the development of colon cancer.  In April 2017, the Veteran's representative submitted medical literature regarding studies showing a possible connection between alcohol use and colon cancer.  Significant probative value cannot be given to the VA examiner's opinion because April 2016 opinion and the studies submitted in April 2017 indicate it is based on the false premise of there not being any nexus between alcohol abuse and colon cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

After a review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death has been sufficiently established.  The record shows that it is at least at likely as not that the Veteran's alcohol abuse was due to his service-connected PTSD.  Based on the April 2016 opinion from the private nurse and the studies submitted in April 2017, the evidence is at least in equipoise regarding whether the Veteran's alcohol abuse was a risk factor for colon cancer.  Furthermore, the record shows that colon cancer was a cause of death.  Therefore, resolving any reasonable doubt in the appellant's favor, the Board concludes that the alcohol abuse was due to PTSD and that it is as least as likely as not that the Veteran's colon cancer was related to alcohol abuse.  Accordingly, service-connection for the cause of death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


